ORDER

PER CURIAM.
AND NOW, this 11th day of December, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Whether, in response to a police request for chemical testing arising out of a D.U.I. arrest, a motorist has a statutory right to request alternative chemical testing under section 1547(i) of the Motor Vehicle Code (75 Pa.C.S.A. § 1547(i))?
(2) If a motorist has a statutory right to request alternative chemical testing under section 1547(i) of the Motor Vehicle Code when arrested for a D.U.I., does section 1547 require that any such request be conditioned upon the motorist having a medical condition preventing him from undergoing the chemical test requested by the police?
(3) Whether, in response to a police request for chemical testing arising out of a D.U.I. arrest, a motorist’s request for alternative chemical testing, without more, constitutes a refusal to undergo chemical testing under 75 Pa.C.S.A. § 1547(b)(1)?